Citation Nr: 1634720	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  10-04 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine. 

2.  Entitlement to service connection for degenerative joint disease (DJD) of the cervical spine.

3.  Entitlement to service connection for hypertension, to include as a result of herbicide exposure. 

4.  Entitlement to service connection for congestive heart failure, to include as a result of herbicide exposure. 

5.  Entitlement to service connection for cholelithiasis, to include as a result of herbicide exposure. 

6.  Entitlement to service connection for tumors of the neck, to include as a result of herbicide exposure. 


REPRESENTATION

Appellant represented by:	Heath A. Hixon, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1966. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, brokered to that RO from the RO in Baltimore, Maryland.  The matter is now under the jurisdiction of the Roanoke RO.  The issues on appeal have been recharacterized as they appear on the cover page of the instant decision.

The Veteran testified before the undersigned at a video conference hearing in March 2013; the transcript has been associated with the electronic (i.e. paperless) record.

In March 2014, the Board denied the claim of service connection for hyperlipidemia.  The claim for nonservice-connected pension was remanded at that time and during the pendency of the appeal was granted.  See the March 2016 rating decision.  Consequently, these matters are no longer before the Board. 
The claims for service connection for cholelithiasis, hypertension, tumors of the neck, and congestive heart failure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic lumbar spine disability was not shown during service; DJD and DDD of the lumbar spine was not present until many years thereafter, and it is not shown to be related to his military service.

2.  A chronic cervical spine disability was not shown during service; DJD of the cervical spine was not present until many years thereafter, and it is not shown to be related to his military service.


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for DJD and DDD of the lumbar spine.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria are not met for entitlement to service connection for DJD of the lumbar spine.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in February 2008.  

VA also has a duty to assist the Veteran in the development of the claims.  VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, and provided the Veteran VA examination.   

The VA Medical Center in Tampa confirmed there were no records of treatment for the Veteran dated from 1970 to the present.  See response dated April 2014.  The Veteran was notified the records did not exist by phone in September 2014.  Any further efforts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(1). 

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claims at this time.

II. Analysis

The Board has reviewed all the evidence in the Veteran's electronic record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain conditions, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree (generally meaning to at least 10-percent disabling) within a year after the Veteran's discharge from service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The question of whether the Veteran has DJD of the cervical spine and DJD and DDD of the lumbar spine is not in dispute.  DJD of the cervical spine and DJD and DDD of the lumbar spine have been diagnosed.  The Veteran contends that  the claimed conditions are the direct result of service.  Specifically, the Veteran asserts that he developed low back pain doing sit-ups during basic training in 1964.  See Veteran statement dated in June 2015.  The Veteran does not describe a specific incident of service incurrence pertaining to the neck.  

The service treatment records are negative for both complaints of and treatment involving the neck and/or cervical spine, to include the July 1966 separation examination.  An entry dated in March 1965 contains a complaint of a back ache for the past week with no history of strain or lifting.  The Veteran also complained of sharp pains in the groin and burning on urination.  He was diagnosed with low back strain.  The provider also wanted to rule out a genitourinary infection.  In June 1965, the Veteran still had back pain and tenderness along L4-L5.  But it was also noted the Veteran's prostate gland was tender and boggy, and he had symptoms of urethritis. 
To the extent that the argument has been raised as to continuing or ongoing problems with his back since discharge from the military, the remainder of the Veteran's service treatment records was negative for complaints or treatment of the low back.  The July 1966 separation examination was also negative for a lumbar spine disability.  Moreover, the Veteran's service ended in 1966 and the first post-service documented finding of DJD and DDD of the lumbar spine (also DJD of the cervical spine) was in 2005, some 39 years after service.  See 38 C.F.R. § 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012).  Thus, the evidence of record reveals there was a prolonged period of time, almost four decades, following the conclusion of his service without relevant medical complaint or treatment, and this may be considered as evidence against the claims.  Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  

As a chronic (meaning permanent) lumbar and cervical spine condition was not shown during service or for many years thereafter, service connection may only be granted if there is some competent and credible evidence otherwise linking or attributing the current disability owing to this condition to the Veteran's service.  See 38 C.F.R. § 3.303(d) (permitting the granting of service connection even when the initial diagnosis was post service, so long as the evidence, including that pertinent to service, establishes the disorder was incurred in service).  Here, though, there is no such competent and credible medical evidence, to include after the Veteran was examined by VA in 2014.  In addition, there is also evidence that the Veteran injured his neck in a car accident in 2004 and his low back when he fell off a ladder at work.  See VA outpatient treatment records dated in July 2005 and February 2005, respectively.

After reviewing the claims file, to include the service treatment records and post-service VA medical records, and with consideration of the Veteran's statements, the VA examiner in November 2014 opined that the Veteran's lumbar and cervical spine conditions were less likely than not incurred in or caused by the claimed in-service injury, event or illness.   The examiner noted the in-service treatment for low back pain and reasoned that the Veteran's spine was evaluated as normal upon separation physical examination.  The examiner further found that there were no symptoms, treatment, or diagnosis of a low back disorder within the 12 months following the Veteran's separation form service.  The examiner further reasoned that a neurosurgical progress note dated in February 2005 revealed that the Veteran fell approximately 20 feet from a ladder doing drywall work in 1985.  A magnetic resonance imaging (MRI) study dated in September 2005 showed degenerative arthritis and disc disease of the lumbar spine, which the examiner concluded was the result of a significant injury of his low back from the post-service fall.  With regard to the cervical spine, the examiner reasoned there were no symptoms, treatment, or diagnosis of a cervical spine condition during service or within the 12 months following his discharge.  The examiner also indicated that a July 2005 progress note revealed the Veteran reported a history of injury to his neck in an accident seven months prior.  The examiner noted that an MRI of the cervical spine dated in September 2005 showed degenerative arthritis and disc disease of the cervical spine, which the examiner opined was the result of his post-service neck injury.

The Board realizes the Veteran is competent to report symptoms of pain in his neck and back.  The question for the Board, however, is whether there is competent evidence establishing an etiological link between the specific diagnoses of DJD (of both the cervical and lumbar spine) and DDD (of the lumbar spine) and service.  These are complex diagnoses requiring medical training, credentials, and expertise to competently diagnose and assess as to etiology.  Moreover, a diagnosis of degenerative arthritis (i.e., DJD) must be established by x-ray evidence.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5243.  Consequently, the Veteran's lay observations as to pain-related symptoms do not equate to competent medical evidence for service connection purposes.

A chronic lumbar and cervical spine disorder was not diagnosed during service or for decades thereafter.  The competent and credible medical evidence of record does not support a finding that either condition is related or attributable to the Veteran's active duty service.  Accordingly, service connection for DJD of the cervical spine and DJD and DDD of the lumbar spine must be denied.  38 C.F.R. § 3.303.

In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for DJD and DDD of the lumbar spine is denied. 

Entitlement to service connection for DJD of the cervical spine is denied.


REMAND

In March 2014, the Board directed the RO to conduct all appropriate development to ascertain whether the Veteran was exposed to herbicides during his service aboard the USS Platte.  In September 2014, the RO contacted the Veteran by phone and asked him to provide a 60 day range, which he felt his ship was in the inland water ways of the Republic of Vietnam (RVN).  It appears the Veteran indicated that he would call back with a date range.  The RO then indicated in the Report of General Information that once he called they could request the deck logs from the ship.  It is unclear if the Veteran responded, as it is not associated with the electronic record though the RO issued a Formal Finding in March 2016 on the unavailability of information to send to the U.S. Army and joint Services Records Research Center (JSRRC) required to verify herbicide exposure in the Republic of Vietnam (RVN). 

The RO also indicated that the USS Platte is not on the list of ships having served in the inland waterways of RVN.  See March 2016 supplemental statement of the case.   However, the Navy and Coast Guard ships list is evolving and not complete.  The presumption of Agent Orange exposure should not be denied solely because the Veteran's ship is not on this list.  All development described in the VA procedures manual should be followed in cases involving ship activity, including sending a request to the JSRRC for review of deck logs.  The RO must first determine if the ship on which the Veteran served was in the waters offshore of RVN and then whether there was any service involving duty or visitation on land in the RVN.  See M21-1, Part IV, Subpart ii, 1.H.2.f.  

A review of the Veteran's service personnel records show he was authorized to wear the Vietnam Service Medal for the period beginning February 1965.  These records also confirm that the USS Platte was designated for hostile fire pay in December 1965 for the period beginning June 1965.  Thus, it would appear that the ship might have been deployed to the waters offshore RVN, and a request should be sent to JSRRC for review of deck logs for the period from June 1965 to December 1965.    

The development was not compliant with the Board's remanded directives.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon VA a concomitant duty to ensure compliance with the terms of the remand, and the Board itself commits error in failing to ensure this compliance.)  

The record also appears incomplete.  An October 2012 MRI revealed the presence of a left intraparotid mass measuring 3 centimeters.  A biopsy was performed in September 2014; however, the results have not been associated with the electronic record.  The RO must obtain any missing and/or ongoing VA treatment records pertinent to the claimed conditions.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate record depository to confirm whether the USS Platte was deployed to Vietnamese waters during the time frame the Veteran was aboard ship.  Thereafter, a request should be sent to JSRRC for review of deck logs for the period from June 1965 to December 1965 to determine whether the USS Platte operated in the inland waterways of RVN, docked to shore of RVN, sent smaller craft to inland waterways, and/or sent crew ashore.  All request for information should be clearly document in the electronic record.  

2. Obtain copies of any updated and/or ongoing VA clinical records not on file pertaining to treatment of the claimed conditions, to include the results of the September 2014 biopsy of the parotid mass.  All records and/or responses received should be associated with the electronic record.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include medical examination if deemed appropriate, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
                                        A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


